 GARMENT WORKERSUnitedGarmentWorkers of America,AFL-CIOandWarren Sherlock.Case 3-CA-14240June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn March 2, 1989, Administrative Law JudgeEdwin H.Bennett issued the attached decision.The Respondent-Union filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,'and conclu-sions and to adopt the recommended Order asmodified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,UnitedGarment Workers of America,AFL-CIO,Hermitage,Tennessee,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order,as modified below.Substitute the following for paragraph 2(f)."(f)Notify the Regional Director for Region 3 inwriting within 20 days from the date of this Orderwhat steps the Respondent has taken to comply."1TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd 188 F 2d362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings2 The judge's recommended Order is modified to correct an inadven-tent error.Thomas Sheridan, Esq.,for the General Counsel.Richard H.Markowitz Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, AdministrativeLaw Judge. Ahearing was heldbeforeme on September 1, 1988, on thecomplaintthatWarren Sherlockhad beenfired by hisemployer, theUnitedGarmentWorkers of America,AFL-CIO (the Respondent Employer also is a union andat timeswill be referredto in that capacity)in reprisalfor hishaving engaged in concerted activities and be-cause of his intent to file chargeswiththeNationalLaborRelations Board(Board)pursuantto theNationalLaborRelationsAct (Act). Sherlock filedthe instant411charge on March 9, 1988, and the formal complaintissued on April 7, 1988.The Respondent denies it violated Section 8(a)(1) and(4) of the Act as alleged and asserts that it had just causeto fire Sherlock.On the entire record,including my observation of thedemeanor of the witnessses,and after due considerationof the briefs filed by the parties, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent,a labor organizationwithitshead-quarters in Hermitage,Tennessee, represents employeesin bargaining with employers located in various Statesand it annually collects and receives dues and fees inexcess of$250,000 transmitted directly to its headquar-ters from constituent Locals and members located out-side Tennessee.It is admitted,and Ifind,that Respond-ent is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE UNFAIR LABOR PRACTICESSherlock began work for the Union as an Internationalrepresentative in 1976 and was 1 of 17 such employees atthe time of his discharge in March 1988.During hiscareer he also served as an executive board member andfrom August 1986 to August 1987 he had been the direc-tor of organizing,a position that involved him in orga-nizing plants throughout the country.When he did notoccupy that position his work as an International repre-sentative was in a northeastern area(Vermont to Mary-land) servicing the locals in that area by performing suchtasks as negotiations,arbitration,grievance handling andcontract administration,and organizing.On or about August 12, 1987, at the Union's conven-tion,Earl Carroll defeated Sherlock in an election forthe post of general president.Calvina Little was reelect-ed secretary/treasurer.Within a day or two of the elec-tion the three of them conferred to discuss Sherlock'sfuture role.Carroll announced that he was replacingSherlock as director of organizing and that Sherlockwould return to the northeast area as an Internationalrepresentative. Sherlock observed that he could not beoccupied full time servicing the locals in that area inas-much as another International representative,JefferyRoberts, was employed in that territory. Carroll respond-ed that Roberts eventually might be converted into afull-time engineer doing timestudies,a task he then per-formed part time.In the meantime,CarrollinformedSherlock to devote half his time organizing new plants.The discussion was rather generalized and Sherlock re-quested that Carroll particularize his new duties in writ-ing so there would be no misunderstanding,a requestlater repeated in writing.'On August 26 Carroll wrote to Sherlock and Robertsapparently as a followup to the earlier conversation. Al-1The account of the meeting is based on Sherlock's testimony which iscredited,for reasons more fully discussed below, wherever it differs orvanes from that of Carroll's and Little's.295 NLRB No. 47 412DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthough Carroll did not particularize Sherlock's duties asrequested this was the only written reply ever given toSherlock regarding his new duties.In the letter to Sher-lock,Carroll repeated that Sherlock no longer wouldfunction as director of organizing but instead he wasbeing reassigned to his previous territory consisting of 9locals in Pennsylvania,New York,and Connecticut with496 members.Carrollacknowledged that the serviceaspect of the job would require about 2 weeks a month"which would mean about 50% of your time could bespent in organizing."To Roberts,Carrolwrote "that I have reassignedWarren to service the Local Unions he took care ofprior to your employment.This work will not be enoughto keep him busy so he will be organizing in the north-east area.Iwant you to assist him when you are notbusydoing engineeringwork for the Union." Carrollalso stated his intention to discusswith Roberts,at somefuture point, the possibility of Roberts doing engineeringwork 100 percent of his time.Sherlock was then receiving$558 a week.In the letter,Carrollwrote that he would reduce his salary to $435when his term in office as an executive board memberexpires(thiswas to, and did, happen in December 1987).In fact, and without any discussion about the matter,Carroll only reduced Sherlock's salary to$485 whichwas the salary he received until his discharge.Following receipt of the letter, Sherlock met withRoberts to discuss the status of the Locals and by lateSeptember or early October he proceeded to get in-volvedin the organizingphase of hisnew assignments.Sherlock credibly testified that he carried out his dutiesin accordance with his past practice and the generallyaccepted practiceof the Union's International representa-tives.He divided his time among the various functions asrequired.Thus,in some weeks his organizing activitiesoccupied him 2 days while in other weeks he wouldspend 5 days in that endeavor. He met with employees,surveyed plants, and spoke to management officials. Byhis own estimate(substantially corroborated by Respond-ent's records),he spent from 10 to 14 days in organizingactivities in the period between his reassignment and dis-charge in March 1988.It is undisputed that neither Car-roll nor Little expressed disapproval over the manner,method,or amount of work,whether organizing or serv-icework, all of whichwas enteredby Sherlock on theweekly reports he was required to submit. Although theformat ofthese reports was changed in January 1988 toreflect more detail,Little had requested that they not be"too long and complicated." In any eventSherlock dulyreported his activities and Respondent never expressedany discontent until the litigation of this case.In fact noteven the discharge letter expressed a reason for thataction,letalone an explanation of Sherlock'sfailings,real or imagined.In late January 1988 (all dates hereinafter are in 1988unless otherwise stated)Sherlock heard that raises hadbeen given to other international representatives.He dis-cussed thiswith Lucy Gibby, anotherrepresentative andthe one who had nominated Sherlock for union presi-dent,who advised that she too had learned of the samereports.They agreed that both of them would inquire intheirnextweekly reports whether or not they too wouldreceive raises.On the weekly report for February 6,Sherlock referred to increases having been given in thepast during January and he asked"if there will be in-creases given thisyear to staffmembers."On March 1,not having had a reply,Sherlock wrote acertified letter addressed to Carroll and Little in whichhe referred to the fact that although both he and Gibbyhad inquired about a raise,neither of them had receivedone or even an answer.He further noted that other staffhad received a 5-percent increase and that "we hope" itwas an oversight that they did not receive one. Hestated,"should we not receive a reply to this letter byMarch 11,1988 we shall have no other option than tofile charges against the International Union."The letter,which bore Sherlock'saddress and his signature, hadGibby'sname typed under his on the signature line and acopywas noted as having been sent to her. Sherlock tes-tified that he had in mind to file a charge either with theBoard or Departmentof Labordepending on the re-sponse, at which time he would investigate further as tothe appropriate agency.The letter was delivered to the union office on March3 (although Respondent disputed the authenticity of theunion agent's signature on the post office return receipt,Carroll admitted receiving the letter on that date) and byletter of that same date Carroll wrote Sherlock as fol-lows: "This is to advise that as of week ending March12, 1988 your services will no longer be required. En-closed here with is two weeks serverance pay." Sherlockreceived this discharge notice on March 7.Little had been away from the union office betweenFebruary 26 and March 6. On her return she learnedfrom Carroll of Sherlock's discharge.She questionedwhether Carroll had notified Roberts so that he couldcover a planned visit by Sherlock to Barnsboro,Pennsyl-vania,the week of March 12. Carroll said he had failedto inform Roberts and that Little should do so, where-upon she telephoned him on March 7. I credit Robertsthat during that phone conversation he asked why Sher-lock had been fired, and Little replied that it was Car-roll's decision because of "the letter Warren had sent inregarding wages"and that "anybodywho's threateningto file charges. . .doesn't belong in the organizationanyway." RobertsmentionedtoLittle that Sherlocksomehow had brought the discharge on himself but hewas unable, at the hearing, to explain what he meant bythis ambiguous remark and it must remain as one ofthose unexplained mysteries of human behavior. Re-spondent'sproposed inference that Roberts must havebelieved Sherlock was not performing his job is no morevalid than a finding that he thought the discharge relatedto Sherlock's having opposed Carroll for union presidentor to the March letter Sherlock sent to Carroll asking fora raise.Little'sdenial that she uttered the remarksquoted is rejected.In crediting Roberts overLittleI have taken into ac-count the testimonial demeanor of both witnesses,incon-sistencies in other of Little's testimony discrepancies be-tween Little and Carroll,and the fact that Roberts hasplaced himself in an unenviable,if not precarious, posi- GARMENTWORKERStion by his testimony.Then too, I have considered thatRespondent's reason for the discharge are so transparentthat I would find a violation even without Roberts' testi-mony.2with that testimony of course,General Counsel'scase is unshakable.Respondent'sDefenseWe turnthen to Respondent's reason for firing Sher-lock. Significantly, no reasoneverwas given to Sher-lock, an indication in itself,as experience teaches, thatthe true reason is being masked.At thehearing,Carrolland Littletestifiedthat the onlyreason was their discov-ery that Sherlock failed toperform organizing duties asrequired and thus was not working full time.However,there is some mystery as to just wheneither or bothmade thisdiscovery.According to both Carroll andLittle it is her job toexamine the weekly reports andstarting in November1987 shebegan to noticehow littleorganizing work was being accomplishedby Sherlock.Nevertheless,Little concededshe waited untilmid-Feb-ruary to tellCarrollatwhich time she also suggestedthey fireSherlock because Roberts was capable of doingall thework.Despite this extreme remedy,Little did notexplain having waited several months to bring the matterto Carroll's attention.Furthermore,her surprise on beingtold by Carroll thathe had takenthis veryaction duringher absence fromthe office between February 26 andMarch 6 is itself surprising if indeed she had urged sucha drastic measure for a veteran employee.An action sosudden that, as noted previously,Carroll failed to pro-vide for coverageof Sherlock's commitments.Although Carrollsupported Little's testimony that hewas told inmid-February of Sherlock's failings,to whichhe repliedhe would lookinto the matter, hedid not cor-roborateLittle's addedcomment thatSherlock should befired.Rather and somewhat inconsistently, Carroll testi-fied that following Little's information in mid-Februaryhe proceeded to investigate and he determined that Sher-lock shouldbe fired fornot doing any organizing. How-ever, Carroll aslo testified that he discovered this state ofaffairsby himselfinDecember 1987 and January 1988when he reviewedSherlock's reports.No explanation isoffered by Carrollfor his failure to tell thisto Little inmid-Februaryor whyhe admittedly said hewould lookinto the matter if indeed that matter already had beenlooked intoby him, or whyhe failedto notify Little thathe had decided to discharge Sherlock, an action recom-mended byLittle.Adding furtherto this puzzle is thatLittle testifiedthat on February 23 Carroll reportedto the executiveboard"thatwe have a couple of people that's not maybepulling their share of the work and we are going to haveto do something about it."Sherlock was not referred toby name and indeed the reference to more than one per-haps unsatisfactory employee causes us to question notonly whetheror not Sherlock was one of the intended2 A scrawled note by Little of bits and pieces of her phone conversa-tion with Roberts omitting the disputed remarks was rejected as evidenceof the fact that such remarks were not made.This document is not sub-ject to any exception to the rule against hearsay but in any event it ad-mittedly does not purport to be a complete account of the conversation.413targets,but if he was, why noaction was taken with re-spect to theother equallyperhaps nonproductive repre-sentative.Furthermore,this statement allegedly made byCarrollis inconsistentwith Little's testimony that sheconcluded from examiningthe weeklyreports that onlySherlock was not performing satisfactorily.The murki-ness of Respondent's assertion is compoundedfurther byCarrollwho failed to mention in his testimony that hemade any report at all to the executive board.Thus,Respondent's casewould have Carroll purport-edly learningof Sherlock's failings on his own either inDecember1987 orJanuary 1988, or as a result ofLittle'sinformation in February 1988. We would haveLittle as-sertedly recommending his dischargeinFebruary yetbeing surprised to learn of it in March,and Carroll, atleast accordingto Little, tellingthe executiveboard thattwo unnamed representatives maybe were not doingtheirworkwhich would require that unspecified actionbe taken against them at some unstated time.This cre-ated such urgency, Respondentwould haveus believe,that Carrollhad to dischargeSherlock withoutinformingLittle andwithout arrangingto coverSherlock's ap-pointment.And yet,despite thepurportedseriousness ofSherlock's failings,Carrollallowed several months toelapsewithout takingany correctiveaction.And, notonly did henot warn or even notifySherlock of theproblemhe awarded him a$50-a-week increase in salarybeyondthe amount he had determined in August 1987 tobe appropriate.Imust conclude that Respondent offersus a fictional scenario.In rejecting Respondent's assertion that it had a validbusiness justification for terminatingSherlock,Ido notoverlookthat in fact Sherlock did not engage in a signifi-cant amount of organizing activities.However, therecord is equally clearthatno one inthe Unionappearsto have performedany differentlythan Sherlock orachieved any better results than Sherlock in terms of pe-titionsfiled,plants organized or authorization cards se-cured(the criteria Respondent urges as the measure ofwork effort). The last plantorganized prior to Sherlock'sdischarge was early in 1986inLiberty,Kentucky, andSherlock workedon that campaign,and the first plantorganized after his dischargewas in July 1988 inCamden,Tennessee.Such resultshardly corroborate Lit-tle's testimony that Sherlock,of all the representatives,was not working hard as an organizer.Respondent also sought to demonstrate that Sherlockwas not even able to obtain authorization cards so as topermit the holding of a Board election.Here too therecord shows thattheUnionas a wholefared verypoorly in this respect.Thus,between an election heldsometime in 1986 at a firm called Angelica, organized in-cidentallyby Sherlock,and an election in July 1988 atthe HD Lee Company, the Union didnot participate inany Board election.Therefore,to the extent Respondentseeks to measurework effortby results, the record re-futes the claim that Sherlock was any more deficientthan any other union organizer, including Sherlock's re-placement as director of organizing,Carroll.Finally,we come to Respondent's additional explana-tion for terminatingSherlock,hisadmitted delay in 414DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtransmitting per capita dues from the locals he servicedto headquarters.At the hearing and in its brief Respond-ent argued that for 6 months Sherlock was delinquent inforwarding to the Union dues he had collected from thelocals, thereby potentially jeopardizing death benefitsand other membership privileges.In December 1987 andJanuary and February 1988 Carroll wrote what appearsto be form letters to Sherlock advising him of such delin-quencies with respect to some of the locals under his ju-risdiction for the months of September 1987 through Jan-uary 1988.Sherlock readily acknowledged his tardinessin forwarding these moneys which he kept in separateand specially earmarked bank accounts for each localpending transmittal.This explanation for the discharge of Sherlock is with-out any merit and deserves little discussion.Not onlywas it never advanced as a reason to Sherlock (for thatmatter neither was his alleged failings as an organizer)but there is not one shred of record evidence,documen-tary or testimonial,that Carroll based his discharge deci-sion,in whole or in part, on such conduct.Nor is thereeven a suggestion that employees suffered actual harm asa result of the delay in sending in the funds.According-ly, there is no basis to conclude that Sherlock's actions inthis regard,such as they were, were viewed with anydegree of seriousness by Respondent in reaching the dis-charge decision or were, in any sense,relevant to thatdecision.Final ConclusionsThe legality of the discharge action under consider-ation here is to be measured by the standards set forth inWright Line,251 NLRB 1083(1980), enfd.662 F.2d 899(1stCir.1981), cert.denied 455 U.S. 989(1982) (ap-proved inNLRB v. TransportationManagement Corp.,462 U.S. 393(1983)). If the General Counsel meets theburden of making a prima facie showing by a preponder-ance of the evidence that protected activity was a moti-vating factor in the decision to discharge an employee,the burden shifts to the employer to demonstrate thatsuch discharge would have occurred even in the absenceof that protected conduct. Under this standard,the dis-charge of Sherlock violated the Act.Respondent fired Sherlock the same day it receivedSherlock's letter which on its face apprised Respondentof Sherlock's protected conduct, a letter which I con-cludemotivated that discharge.Sherlock'srequest, inconjunction with coworker Gibby and on behalf of bothof them,for a pay raise constitutes concerted activityprotected by Section 8(a)(1) of the Act within the ration-ale ofMeyers Industries,3and Respondent does not con-tend to the contrary.SeeOakesMachine Corp.,288NLRB 456 (1988) (finding protected a letter from morethan one employee complaining about a condition of em-ployment).Ifind incredible the testimony of Carroll that Sher-lock's letter was not delivered on March 3 until severalhours after he dictated the discharge letter earlier in thesame day. Although his secretary could have corroborat-8Meyers II,281 NLRB882 (1986),enfd. sub nomPrill v.NLRB,835F.2d 1481 (D.C. Cir. 1987).ed the timeof day that the letterwas dictatedto her shefailedto testifyand there is no explanationfor that fail-ure.Althoughthat testimonywouldnot necessarily es-tablish the time ofdelivery of Sherlock's letter,at least itmight have supportedCarroll thathe dictated the dis-charge letter precisely between 9 and 9:30 a.m. "It iswell settled that failureto bring forwardavailable evi-dence creates a presumption that,if produced, it wouldhave exposed facts unfavorableto the party."WhitinMa-chineWorks,100 NLRB 279, 285 at fn. 9 (1952),citationsomitted.But even apart from this adverse inference,the flimsyand insubstantial reasons assertedfor thedischarge, asanalyzed above, would cause me to rejectCarroll's testi-mony.Under thecircumstancesof the discharge theprobabilityof events unfolding as Carroll testified is tooremote and improbableto be believedin the absence ofstrong supporting evidence.And finally, Carroll's testi-mony is renderedclearly untrustworthy by the credibletestimonyof Roberts thatLittle admitted to him thatSherlock was fired because of the contentsof his March3 letter.The GeneralCounsel's case for unlawful dischargetherefore is compelling.Having found that Respondent'sexplanations are not genuine, if not pretextual,it followsthat the burden has not been met of demonstrating thatSherlock would have been firedin the absence of hisprotected conduct.In reaching this conclusion I haveconsidered the weaknesses and inconsistencies in Re-spondent's purported reason as wellas the fact that byraising atotallyunfounded reason (the failure to remitdues timely)we are justified in inferringthatnone of thereasonsprofferedare valid."An unfavorableinferencecan be drawn from an employer's shifting explanationsfor its treatment of an employee."State County Employ-ees AFSCMELouisiana Council17,250 NLRB880, 886(1980) (see fn.38 and cases cited therein). Furthermore,my determination that the stated motives are false per-mits us to "infer that there is another motive.More thanthat[theALJ]can infer that the motive is one that theemployer desires to conceal an unlawful motive-at leastwhere, as in this case,the surrounding facts tend to rein-force thatinference."ShattuckDennMiningCorp. v.NLRB,362 F.2d 466 at 470 (9th Cir. 1966). Therefore,the dischargeof Sherlockbecause he concertedly soughtpay raises for himself and another employees violatedSection 8(a)(1) ofthe Act.Sherlock's letter also announced thathe and Gibbywould "file charges"against theUnion if theraiseswerenot granted.IfindthatRespondentfired Sherlock be-cause of this statement in the letter as well as for his con-duct in seeking the pay raise, there being no reason todifferentiate between thetwo forms of conductin assess-ing Respondent'smotive.This findingisconfirmed ofcourseby Little'sstatementtoRobertsthat anyone"filing charges...doesn't belong in the organization."The GeneralCounsel alleges that a discharge so moti-vated is prohibited by Section 8(a)(4) eventhough Sher-lock did notexpressly state that the chargeswould bebrought before theBoard.CitingOatesMachine,supra,theGeneral Counsel argues that the reference to filing GARMENT WORKERScharges need not specify the Board by name ifa "broadstatement. . . wouldinclude, by reasonable implication,proceedingswithin theambit of the NationalLabor Re-lationsAct,"OakesMachine,supraat 457, andthat suchrule is applicableto thedischargeof Sherlock.I agree.InOakesan employeewas firedbecause he com-plained to a state agency about health and safety condi-tions.A coworkerthereafter was fired because of his an-nounced intentionto testifyon behalfof thedischargedemployee "in court if necessary."The Boardconcludedthat such statement receivedstatutoryprotection (inas-much as a supervisor uttered the protected remark onlyrights under Section 8(a)(1) rather than Section 8(a)(4)were implicated).Although notexplicit in the Board'sdecision,itappears that since the original dischargemight have been the subject of a Board charge,the su-pervisor's testimony similarly would have been beforethe Board.In the instant case the circumstances are noless compelling thaninOakesforbringing Sherlock'sremark within the umbrellaof statutoryprotection.Sherlocktestified that he purposely left vague theagency to be contacted,leaving open the option of goingto theBoard or Departmentof Labordepending uponthe responsehe and Gibbymight receive.Carroll testi-fiedthathe thoughtonly theDepartmentof Labormight be contacted because the letter referredto the factthatSherlock and Gibbyran for union office as a reasonfor denying them pay raises.The only other reasonstated in the letterfor the lackof raise was the speculation that it was an oversight. In determining the reasona-ble implicationof Sherlock's statement neither the testi-mony of SherlockorCarrollshould be dispositive.Rather, all the circumstances must be taken into consid-eration.All theindividuals involved are seasoned, experienced,and sophisticated union officials.The fact that Sherlockdid not specifyan agency by name is a clear indicationthat more then one agency was reasonably intended. Byusing a term of art familiar to union officials,i.e.,filingcharges, it is reasonable to conclude that any agency in-volvedin protecting workers' rights,not only union offi-cials'rights,was contemplated,and in that case anyunion official would reasonablyknowthat certainly theBoard would be such an agency.Here, Respondent's fail-ure to grant a pay raiseto Sherlock and Gibbyarguablycould have been motivatedby anynumber of reasons in-cluding their internal unionactivityor their having actedin concert in writing the letter and seeking the raise.Little,an experienced unionofficial,informed in laborparlance and practice must have been aware that Sher-lock's statement included the real possibility of Boardcharges.Indeed,her threat,whichwas as broadlyphrased as Sherlock's statement,can only be viewed asencompassing an intent to dissuade the filing of chargewithany agency handling employee complaints aboutconditions of employment and was not confined to theDepartmentof Labor.Just as it is warranted to infer thatSherlock'sstatement reasonably contemplatedBoardaction,so too is the inferencejustified that Little's threatsimilarly intended to reach the filing of Board charges.In fact,as Sherlock astutely recognized,Respondent'sresponse to his letter informed the course of action there-415after followed.Sherlock's discharge triggered the filingof the instant charge, an option Sherlock testified he con-sidered when he deliberately wrote his letter to Carrollwithout specifying the type of charge he would file.Accordingly,Respondent's discharge of Sherlock vio-lated Section 8(a)(4) of the Act as alleged.Grand RapidsDie Casting,279 NLRB 662 (1986),enfd.831 F.2d 112(6th Cir.1987). It also is alleged in the complaint, and Ifind,that Little's statement to Roberts that anyone filingcharges does not belong in the organization is a threat todischarge employees in the event they invoke the proc-esses of the Board,and therefore an independent viola-tion of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.By threatening employees with discharge becausethey filed or intended to file charges with the Board, Re-spondent violated Section 8(a)(1) of the Act.3.By dischargingWarren Sherlockbecause he en-gaged in concerted activity for the purpose of mutual aidor protection,Respondent violated Section 8(a)(1) of theAct.4.By discharging Warren Sherlock because he statedhis intention to file charges with the Board,Respondentviolated Section 8(a)(4) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act. Having found that Respondent discharged andfailed to recallWarren Sherlock in violation of Section8(a)(1) and(4) of theAct, Ishall recommend that Re-spondent be ordered to offer him immediate and full re-instatement to his former position of employment or ifthat position is not available,to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges previously enjoyed.I shall also recommend that Respondent be ordered tomakeSherlock whole for anyloss of earnings he mayhave suffered from the date of his discharge to the datehe is offered reinstatement.His loss of earnings shall becomputed in the manner prescribedinF.W.WoolworthCo., 90 NLRB 289 (1950), withinterest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987).4I shall also recommend that Respondent expunge fromitsfiles any reference to the discharge of Sherlock andnotify him in writing that it has done so,and that evi-dence of his discharge will not be used as a basis forfuture personnel action against him.Sterling Sugars,261NLRB 472(1982).4 UnderNewHorizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621 416DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIt appears that the International representatives are as-signed to service locals and otherwise conduct unionbusiness in various geographical areas which might causethem not to visit the Union's headquarters in Tennesseeduring the posting period.Although not requested byGeneral Counsel,it seems prudent to provide for mailingof the notice to the homes of these employees who oth-erwisemight not become aware of its contents. Thismightbe the only effectivemeans of reaching these em-ployees and it is particularly important in light ofLittle'sthreat to Roberts and the need to assure employees whoare affectedby thatthreat that their access to the Boardwill be protected.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5ORDERThe Respondent,United Garment Workers of Amer-ica,AFL-CIO, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a)Threatening employees with discharge becausethey file or intend to file,charge with the Board.(b)Discharging or otherwise discriminating againstemployees because they engage in concerted activity forthe purpose of mutual aid or protection.(c)Discharging or otherwise discriminating againstemployees because they intend to file charges with theBoard.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed them in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer to Warren Sherlock immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position,without prej-udice to his seniority or other rights and privileges, inthe manner set forth in the remedy section of this deci-sion.(b)Make whole Sherlock for any loss of pay he mayhave suffered by reason of Respondent's unlawful dis-charge in accordance with the remedy section of this de-cision.(c)Expunge from its files any reference to the dis-charge of Sherlock and notify him in writing that thishad been done, and that evidence of his unlawful dis-charge will not be used as a basis for future personnelaction against him.(d)Preserve and, on request,make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary or useful to the analysis of the amountof backpay due under the terms of this Order.S If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(e)Mail a copy of the attached notice marked "Ap-pendix"s to all International representatives at theirhome addresses,and post it at its facility in Hermitage,Tennessee.Copies of the notice on forms provided bythe Regional Director for Region 3, after being signedbyRespondent'sauthorized representative,shallbeposted byit, in conspicuous places,including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered,defaced,or covered by anyother material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas takento comply.6If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTthreaten employees with discharge be-cause they file, or intendto file, charges withthe Board.WE WILL NOTdischarge or otherwise discriminateagainst employees because they engage in concerted ac-tivity forthe purposes of mutual aid or protection.WE WILLnot discharge or otherwise discriminateagainst employeesbecause theyintend to file chargeswiththe Board.WE WILL NOTin any like or related manner interferewith,restrain, or coerce our employees in the exercise ofrights guaranteed in Section7 of the Act.WE WILL offer Warren Sherlockimmediate and fullreinstatement to his former positionor, if that job nolonger exists,to a substantially equivalent position, with-out prejudice to seniority or other rights and privileges,and make him whole,withinterest,for anyloss of earn-ings he mayhave sufferedbecause we unlawfully firedhim. GARMENTWORKERS417WE WILL expunge from our files any reference to thedischarge will not be used as a basis for future personneldischarge of Warren Sherlock and we will notify himactions against him.that this has been done and that evidence of his unlawfulUNITED GARMENT WORKERS OF AMERICA,AFL-CIO